Exhibit 10.1

 



Certain information as identified with “[XXX]” has been excluded from this
exhibit because it is both not material and would likely cause competitive harm
to the registrant if publicly disclosed.

 

 

LOAN AGREEMENT

 

Party A: Zhilin Li ID Number: [XXX]



Party B: Hainan Helpson Medical & Biotechnology Co., Ltd.



The two parties above have reached the following agreements with regards to a
loan based on equality, voluntariness and consensus.



1.Party A agrees to lend Party B a loan of RMB￥4.77 million, and will release
the funds in full amount by July 9, 2019.

2.Interest of the loan: 4.35% per annum (the benchmark interest rate for
one-year loans)

3.Term of the loan: one year

4.Date and method of repayment: according to its financial conditions, Party B
should pay back the principal and interest of the loan from time to time without
affecting its production and operation, until all principal and interest are
paid off.

  

Party A (Signature & Seal):   /s/ Zhilin Li Date: July 8, 2019             Party
B (Signature & Seal): The Seal of Hainan Helpson Date: July 8, 2019   Medical &
Biotechnology Co., Ltd. is affixed  

 

 





